Case: 08-50875 Document: 00511315159 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-50875
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIE E. PHILLIPS, also known as Big Willie,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:02-CR-395-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Willie E. Phillips has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Phillips has filed a response, requesting the
appointment of counsel. Our independent review of the record, counsel’s brief,
and Phillips’s response discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50875 Document: 00511315159 Page: 2 Date Filed: 12/08/2010

                                 No. 08-50875

further responsibilities herein, Phillips’s motion to appoint counsel is DENIED,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2